DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20, of record 6/7/2018 are pending.  Prosecution commences for claim 1-20.

PRIORITY
The instant application, filed 6/7/2019, is a CONTINUATION of PCT/US2017/065604, filed 12/11/2017, which claims priority to US Provisional Application No. 62/433,140, filed 12/12/2016.  Thus the earliest possible priority for the instant application is 12/12/2016.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application No. 62/433,140, filed 12/12/2016, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  

19. A synthetic adenovirus genome, comprising a nucleotide sequence at least 95% identical to SEQ ID NO:2, or SEQ ID NO: 5.
20. The synthetic adenovirus genome of claim 19, comprising SEQ ID NO: 2 or SEQ ID NO:5.
Provisional Application NO. 62/433,140 (filed 12/12/2016) does not disclose SEQ ID NO:5.  There is no disclosure of the sequence in the specification, claims, drawings, or sequence listing.  Thus, instant claims 19 and 20 are afforded a priority date of 12/11/2017, with the filing of parent PCT/US2017/065604.

CLAIMS

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Independent claims 1, 5 and 9 are drawn to methods of using a synthetic adenoviral vector to deliver a transgene, wherein the adenoviral vector comprises 1) a capsid that is “detargeted” from the liver, and 2) a Ad34 fiber protein, or a chimeric fiber protein comprising an ad5 shaft and an Ad34 knob domain:






	Independent claim 19 is directed to an adenoviral genome according to SEQ ID NO, that is encompassed by claims 1, 5 and 9:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



The specification teaches SEQ ID NO:2 encodes AdSyn-CO176, of 36,943 nucleotides.  SEQ ID NO:5 encodes AdSyn-CO987, of 41,258 nucleotides.

    PNG
    media_image3.png
    236
    402
    media_image3.png
    Greyscale
“Detargeted” is taught at paragraph [0070] of the published specification: 






Thus, the phrase “a native or modified capsid that detargets the synthetic adenovirus from the liver” includes adenoviruses with capsids have been mutated to no longer infect liver, but also recombinant adenoviruses with capsids that naturally do not infect liver (native).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 11-13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO 2016/049201 to O’Shea (herein “WO’201” of record, cited on Applicant’s IDS dated The earliest effective filing date of the instant application is 12/12/2016 for claims 1-3, 11-12, 17-18.  The earliest effective filing date for instant claims 19 and 20 is 12/11/2017.  WO’201 was published 3/31/2016, and was filed 9/23/2015.
The applied reference has a common inventor and Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Claim 1 is directed to a method of expressing a transgene in tumor cells of a subject, comprising administering to the subject a synthetic adenovirus comprising: the transgene, a capsid that detargets the adenovirus from the liver, and an ad34 fiber OR a chimeric fiber comprising an ad5 shaft and an Ad34 knob.
WO’210 discloses adenoviral vectors capable of infecting tumors, wherein the adenoviral vectors comprise 1) a hexon capsid protein comprising a E451Q mutation, which detargets the adenovirus from liver; and a chimeric fiber protein comprising an Ad5 shaft and an Ad34 knob domain (page 27, line 29 – page 28, line 16; page 32, lines 19-26; page 35, lines 5-23).  WO’210 shows synthetic adenovirus AdSyn-CO176, which encodes a luciferase reporter transgene;  a hexon with an E451Q liver detargeting mutation; and an Ad5 shaft with Ad34 knob domain (Table 3; page 65 line 10 -line 29).

    PNG
    media_image4.png
    71
    550
    media_image4.png
    Greyscale


WO’210 discloses the adenoviral vectors encode reporter proteins, such as luciferase and GFP, which are used in methods of infecting and gene delivery to tumor cells to detect infection (page 10, lines 20-
With regard to claims 2-3, the WO’210 reporter proteins GFP and luciferase read on a “diagnostic” transgene as claimed.
With regard to claim 11, WO’210 discloses the adenoviruses comprise a modified capsid comprising a E451Q mutation, which detargets the adenovirus from the liver (page 31 line 27 – page 28, line 26).
With regard to claims 12-13, WO’210 discloses the adenoviruses comprise one or more binding sites for a liver-specific microRNA, including miR-122, which detargets the adenovirus from the liver (page 31 line 27 – page 28, line 26).
With regard to claim 17, WO’210 shows the adenoviruses comprise a chimeric fiber protein comprising an Ad5 shaft with Ad34 knob domain (Table 3; page 65 line 10 -line 29).
With regard to claim 18, WO’210 shows the adenoviruses can infect pancreatic tumors and glioblastoma (page 47, lines 11-32).  AdSyn-CO176 is expressly shown to infect U87 glioblastoma cells (FIG 23D, #17).
With regard to claims 19-20, AdSyn-CO176 (SEQ ID NO: 73, 36,943 bp) of WO’210 is 100% identical to instantly claimed SEQ ID NO: 2 (36,943 bp).

Claim(s) 1-4, 5-9, 11-13 and 17-18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO 2012/024351 to O’Shea (herein “WO’351” of record, cited on Applicant’s IDS dated 6/07/19).  
The applied WO’351 reference has a common inventor and Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(1) and 102(a)(2).  However, the reference cannot be overcome by any showings under 
WO’351 discloses methods of expressing transgenes in tumors in a subject comprising administering recombinant adenoviruses to the subject, wherein the adenoviruses encode therapeutic and/or diagnostic transgenes (paragraphs [0002], [0004], [0078], [0097], [0147], [0163]). 
WO’351 discloses traditional adenoviral vectors using ad5 are limited by off-target liver uptake, the natural immunity humans possesses to ad5, and cancer cells often do not express CAR receptors, the adenoviral receptor used by ad5 adenoviruses (page 1, line 32 – page 2, line 5).  WO’351 discloses generating adenoviruses comprising chimeric fiber proteins in order to modify the tropism (retargeting) of the viruses to other cells, by fusing the knob of one virus to the shaft of another (paragraphs [0013], [0167], [0170], FIG 4).  WO’351 discloses ad34 fibers evade the neutralization antibodies produced from ad5 (paragraph [0151]).  WO’351 discloses a chimeric fiber comprising an ad5 shaft and an ad34 knob (ID: E3-033, Table 3).   WO’351 discloses the adenoviruses comprise mutation of ad5 hexon E451Q detargets adenoviral vectors from liver (FIG 29A).  
Thus, WO’351 anticipates claims 1, 5 and 9.
With regard to claims 2-4, 6-7 and 10, WO’351 discloses the diagnostic and/or therapeutic anti-cancer transgenes encode fluorescent proteins for in vivo imaging, or cancer therapeutics which kills cancer cells (paragraphs [0004], [0098], and [0147]). WO’351 discloses the fluorescent gene includes GFP and luciferase (paragraphs [0050], [0054], [0170], FIG 43).
With regard to claim 11, WO’351 discloses the adenoviruses comprise ad5 hexon mutation E451Q detargets adenoviral vectors from liver (FIG 29A).  
With regard to claims 12-13, WO’351 discloses the adenoviruses further comprise one or more binding sites for a liver-specific mircoRNA, including sites for miR-122 (FIG 43; Table 1, PA-171 – PA-176; Table 2, E1-015).
With regard to claim 17, WO’351 discloses the adenoviruses comprise a chimeric fiber comprising an ad5 shaft and an ad34 knob (ID: E3-033, Table 3).   
With regard to claim 18, WO’351 discloses the cancer can be pancreatic cancer (paragraph [0077]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/049201 to O’Shea (herein “WO’201” of record, cited on Applicant’s IDS dated 6/07/19), further in view of US Patent Application Publication No. 2014/0199688 to Mizuguchi, of record, cited on Applicant’s IDS dated 06/07/19.
WO 2016/049201 to O’Shea (herein “WO’201”).  The earliest effective filing date of the instant application is 12/12/2016 for claims 1-3, 11-12, 17-18.  The earliest effective filing date for instant claims 19 and 20 is 12/11/2017.  WO’201 was published 3/31/2016, and was filed 9/23/2015.
The applied reference has a common inventor and Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
WO’201 is applied as in the 102 rejection above, the content of which is incorporated herein in its entirety.  WO’201 discloses methods of expressing transgenes, diagnostic transgenes, and therapeutic transgenes to a subject with a tumor, wherein the subject is administered a recombinant adenovirus comprising the transgene, a capsid that is detargeted from the liver, and a chimeric fiber protein comprising an Ad5 shaft and an ad34 knob (page 27, line 29 – page 28, line 16; page 32, lines 19-26; page 35, lines 5-23), according to claim 1.
WO’201 discloses traditional adenoviral vectors using ad5 are limited by off-target liver uptake and natural immune responses following systemic administration, thus including modifications which inhibit uptake and expression in the liver are included, including one or more binding sites for a liver-specific microRNA, including miR-122, which detargets the adenovirus from the liver (page 31 line 27 – page 28, line 26).
However, WO’201 does not disclose wherein the recombinant adenoviruses encode a spleen-specific miRNA binding sequence of miR-142-3p, as required by instant claims 13-14. 
With regard to claims 13-14, Mizuguchi discloses methods of expressing a transgene in tumor cells of a subject, methods of diagnosing a subject as having a tumor, and methods of treating a tumor in a subject comprising administering to the subject an adenovirus encoding a transgene (Abstract, paragraphs [0137], [0094]-[0115], [0150]-[0163]).  
Mizuguchi discloses tumor cells often have low levels of adenoviral CAR receptors and upregulation of adenoviral CD46 receptors, which limits the efficacy of traditional ad5 based vectors (paragraphs [0005]-[0011]).  Mizuguchi discloses generating adenoviruses comprising a chimeric fiber protein comprising an ad5 fiber shaft and an ad34 knob protein in order to redirect therapeutic adenoviral vectors to CD46 expressing cells (paragraphs [0011], [0050], [0117]-[0129]).  Mizuguchi discloses because CD46 is expressed on nearly all cells, the adenovirus can comprise an internal miRNA binding domain, which prevents expression of encoded transgenes in cell types where infection is not desired (paragraphs [0064]-[0078]). Mizuguchi discloses an internal miRNA binding domain can be specific of miR-142-3p, which prevents aberrant anti-cancer/diagnostic transgene expression in bone marrow, spleen and thymus non-cancerous tissue (paragraphs [0069]-[0070]).
It would have been obvious to combine the disclosure of WO’201 on methods of using recombinant adenoviruses that have been redirected to infect CD46 cells using an ad34 knob protein, further with the disclosure of Mizuguchi on methods of including miRNA binding sites on recombinant adenoviruses that have been redirected to infect CD46 in order to prevent expression in undesired tissues.  A skilled artisan would have been motivated to include miRNA binding sites for miR-142-3p in order to prevents aberrant anti-cancer/diagnostic transgene expression in bone marrow, spleen and thymus non-cancerous tissue (paragraphs [0069]-[0070]), as taught by Mizuguchi.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as including .

Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/049201 to O’Shea (herein “WO’201” of record, cited on Applicant’s IDS dated 6/07/19), further in view of Fukazawa et al. Adenovirus-mediated Cancer Gene Therapy and Virotherapy (Review). International Journal of Molecular Medicine, 2010. 25:3-10.
WO 2016/049201 to O’Shea (herein “WO’201”).  The earliest effective filing date of the instant application is 12/12/2016 for claims 1-3, 11-12, 17-18.  The earliest effective filing date for instant claims 19 and 20 is 12/11/2017.  WO’201 was published 3/31/2016, and was filed 9/23/2015.
The applied reference has a common inventor and Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

WO’201 is applied as in the 102 rejection above, the content of which is incorporated herein in its entirety.  WO’201 discloses methods of expressing transgenes, diagnostic transgenes, and therapeutic transgenes to a subject with a tumor, wherein the subject is administered a recombinant adenovirus comprising the transgene, a capsid that is detargeted from the liver, and a chimeric fiber protein comprising an Ad5 shaft and an ad34 knob ((page 27, line 29 – page 28, line 16; page 32, lines 19-26; page 35, lines 5-23), according to claim 1.
However, WO’201 does not disclose wherein the recombinant adenoviruses encode a tissue-specific promoter, as required by instant claim 16. 
Fuzukawa discloses use of tissue-specific promoters operably linked to therapeutic genes in methods of treating cancer are useful for targeting differentiated tumors, and have increased specificity compared to constitutive promoters (pages 3, second column – page 4, second column).
It would have been obvious to combine the disclosure of WO’201 on methods of using recombinant adenoviruses, further with the disclosure of Fuzukawa on use of tissue-specific promoters to drive therapeutic transgenes from adenoviral viruses in cancer therapies.  A skilled artisan would have been motivated to include a tissue-specific promoter because Fuzukawa discloses tissue-specific promoters have increased specificity compared to constitutive promoters.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as use of tissue-specific promoters in adenoviral anti-cancer therapies as known in the art at the time of the invention.

Claim(s) 1-4, 5-9, 11-13 and 17-18 are rejected under 35 U.S.C. 103 as being obvious over WO 2012/024351 to O’Shea (herein “WO’351” of record, cited on Applicant’s IDS dated 6/07/19).  This rejection is made over the same claims as rejected over 102 above, because WO’351 does not reduce to practice the teachings therein.
The applied WO’351 reference has a common inventor and Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(1) and 102(a)(2).  However, the reference cannot be overcome by any showings under the provisions outlined in MPEP § 717.02 because the publication date of WO’351 exceeds any grace periods or exceptions outline therein.
WO’351 discloses methods of expressing transgenes in tumors in a subject comprising administering recombinant adenoviruses to the subject, wherein the adenoviruses encode therapeutic and/or diagnostic transgenes (paragraphs [0002], [0004], [0078], [0097], [0147], [0163]). 
WO’351 discloses traditional adenoviral vectors using ad5 are limited by off-target liver uptake, the natural immunity humans possesses to ad5, and cancer cells often do not express CAR receptors, the adenoviral receptor used by ad5 adenoviruses (page 1, line 32 – page 2, line 5).  WO’351 discloses generating adenoviruses comprising chimeric fiber proteins in order to modify the tropism (retargeting) of the viruses to other cells, by fusing the knob of one virus to the shaft of another (paragraphs [0013], [0167], [0170], FIG 4).  WO’351 discloses ad34 fibers evade the neutralization antibodies produced from ad5 (paragraph [0151]).  WO’351 discloses a chimeric fiber comprising an ad5 shaft and an ad34 knob (ID: E3-033, Table 3).   WO’351 discloses the adenoviruses comprise mutation of ad5 hexon E451Q detargets adenoviral vectors from liver (FIG 29A).  
WO’351 discloses, “Our ultimate goal is to engineer potent viral therapies that not only undergo tumor selective lytic replication but which can be administered systemically in repeated rounds of treatment, avoid liver toxicity, efficiently target and cross the tortuous tumor vasculature, infect cells via disparate receptors, generate a tumor bystander effect by localized expression of pro-drug activating enzymes/toxins within the tumor and which reawaken a beneficial host anti-tumor immune response” (paragraph [0004]).  WO’351 discloses, “accordingly, the present invention includes a method of treating leukemia…” (paragraph [0078]).  WO’351 discloses therapeutically effective amounts can be determined by the skilled artisan (paragraph [0082]).  WO’351 disclose the adenoviral vectors can be incorporated into pharmaceutical preparations (paragraph [0083]).
However, WO’351 does not reduce to practice the claimed invention. 
It would have been obvious to reduce to practice the methods of WO’351 from the teachings therein.  A skilled artisan would have been motivated to reduce to practice the claimed invention because WO’351 discloses the vectors generated therein overcome known problems associated with anti-cancer adenoviral therapies.  A skilled artisan would have has a reasonable expectation of success 
With regard to claims 2-4, 6-7 and 10, WO’351 discloses the diagnostic and/or therapeutic anti-cancer transgenes encode fluorescent proteins for in vivo imaging, or cancer therapeutics which kills cancer cells (paragraphs [0004], [0098], and [0147]). WO’351 discloses the fluorescent gene includes GFP and luciferase (paragraphs [0050], [0054], [0170], FIG 43).
With regard to claim 11, WO’351 discloses the adenoviruses comprise ad5 hexon mutation E451Q detargets adenoviral vectors from liver (FIG 29A).  
With regard to claims 12-13, WO’351 discloses the adenoviruses further comprise one or more binding sites for a liver-specific mircoRNA, including sites for miR-122 (FIG 43; Table 1, PA-171 – PA-176; Table 2, E1-015).
With regard to claim 17, WO’351 discloses the adenoviruses comprise a chimeric fiber comprising an ad5 shaft and an ad34 knob (ID: E3-033, Table 3).   
With regard to claim 18, WO’351 discloses the cancer can be pancreatic cancer (paragraph [0077]).

Claims 1 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO2012/024351 to O’Shea (herein WO’351 of record, cited on Applicant’s IDS dated 6/07/19), further in view of US Patent Application Publication No. 2014/0199688 to Mizuguchi, of record, cited on Applicant’s IDS dated 06/07/19.
The applied WO’351 reference has a common inventor and Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  However, the reference cannot be overcome by any showings under the provisions 
WO’351 is applied as in the 102 or 103 rejections above, the content of which is incorporated herein in its entirety.  WO’351 discloses methods of expressing transgenes, diagnostic transgenes, and therapeutic transgenes to a subject with a tumor, wherein the subject is administered a recombinant adenovirus comprising the transgene, a capsid that is detargeted from the liver, and a chimeric fiber protein comprising an Ad5 shaft and an ad34 knob according to claim 1.
WO’351 discloses traditional adenoviral vectors using ad5 are limited by off-target liver uptake, the natural immunity humans possesses to ad5, and cancer cells often do not express CAR receptors, the adenoviral receptor used by ad5 adenoviruses (page 1, line 32 – page 2, line 5).  
However, WO’351 does not disclose wherein the recombinant adenoviruses encode a spleen-specific miRNA binding sequence of miR-142-3p, as required by instant claims 13-14. 
With regard to claims 13-14, Mizuguchi discloses methods of expressing a transgene in tumor cells of a subject, methods of diagnosing a subject as having a tumor, and methods of treating a tumor in a subject comprising administering to the subject an adenovirus encoding a transgene (Abstract, paragraphs [0137], [0094]-[0115], [0150]-[0163]).  
Mizuguchi discloses tumor cells often have low levels of adenoviral CAR receptors and upregulation of adenoviral CD46 receptors, which limits the efficacy of traditional ad5 based vectors (paragraphs [0005]-[0011]).  Mizuguchi discloses generating adenoviruses comprising a chimeric fiber protein comprising an ad5 fiber shaft and an ad34 knob protein in order to redirect therapeutic adenoviral vectors to CD46 expressing cells (paragraphs [0011], [0050], [0117]-[0129]).  Mizuguchi discloses because CD46 is expressed on nearly all cells, the adenovirus can comprise an internal miRNA binding domain, which prevents expression of encoded transgenes in cell types where infection is not desired (paragraphs [0064]-[0078]). Mizuguchi discloses an internal miRNA binding domain can be 
It would have been obvious to combine the disclosure of WO’351 on methods of using recombinant adenoviruses that have been redirected to infect CD46 cells using an ad34 knob protein, further with the disclosure of Mizuguchi on methods of including miRNA binding sites on recombinant adenoviruses that have been redirected to infect CD46 in order to prevent expression in undesired tissues.  A skilled artisan would have been motivated to include miRNA binding sites for miR-142-3p in order to prevents aberrant anti-cancer/diagnostic transgene expression in bone marrow, spleen and thymus non-cancerous tissue (paragraphs [0069]-[0070]), as taught by Mizuguchi.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as including miRNA-binding sites on cancer treating recombinant adenoviruses was known in the art at the time of the invention.

Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO2012/024351 to O’Shea (herein WO’351 of record, cited on Applicant’s IDS dated 6/07/19), further in view of Fukazawa et al. Adenovirus-mediated Cancer Gene Therapy and Virotherapy (Review). International Journal of Molecular Medicine, 2010. 25:3-10.
The applied WO’351 reference has a common inventor and Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  However, the reference cannot be overcome by any showings under the provisions outlined in MPEP § 717.02 because the publication date of WO’351 exceeds any grace periods or exceptions outline therein.
WO’351 is applied as in the 102 or 103 rejections above, the content of which is incorporated herein in its entirety.  WO’351 discloses methods of expressing transgenes, diagnostic transgenes, and 
WO’351 discloses the transgenes can be operably linked to different promoters depending on need (paragraphs [0123], [0062], [0089]).  
However, WO’351 does not disclose wherein the recombinant adenoviruses encode a tissue-specific promoter, as required by instant claim 16. 
Fuzukawa discloses use of tissue-specific promoters operably linked to therapeutic genes in methods of treating cancer are useful for targeting differentiated tumors, and have increased specificity compared to constitutive promoters (pages 3, second column – page 4, second column).
It would have been obvious to combine the disclosure of WO’351 on methods of using recombinant adenoviruses that have been redirected to infect CD46 cells using an ad34 knob protein, further with the disclosure of Fuzukawa on use of tissue-specific promoters to drive therapeutic transgenes from adenoviral viruses in cancer therapies.  A skilled artisan would have been motivated to include a tissue-specific promoter because WO’351 discloses the promoter operably linked to the transgene can be chosen based on need, and Fuzukawa discloses tissue-specific promoters have increased specificity compared to constitutive promoters.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as use of tissue-specific promoters in adenoviral anti-cancer therapies as known in the art at the time of the invention.

Conclusion
No claims are allowed.  No claims are free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633